DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0045510), hereinafter Ito, in view of Ito et al. (US 2016/0334338), hereinafter Ito II. The combination of Ito and Ito II is hereinafter referred to as modified Ito.
In regards to claim 1, Ito discloses a measurement sample diluent for immunochromatography for quantifying hemoglobin A1c (%) (abstract), which is the proportion of hemoglobin A1c in the total hemoglobin molecules in a measurement sample, the measurement sample diluent being an aqueous solution (analyte-containing solution, [0091]) comprising a nonionic surfactant (Triton X-100, see example 1, [0092]) and a buffer (Bicine buffer solution, [0093]). 
However, Ito is silent on a measurement sample diluent comprising an anionic surfactant and an azidation agent.
Ito II discloses the analogous art of providing an immunochromatographic analysis method (abstract) and said method measuring hemoglobin A1c ([0027]). 
Ito II teaches that providing a measurement sample diluent (developing solution) containing an anionic surfactant suppresses a decrease in the strength of the developed color and exposes the glycated moiety of HbA1c ([0073]).
Ito II teaches that including an azidation agent in a solution suppresses unwanted, non-specific reactions in the immunochromatographic analysis and teaches sodium azide as one particular azidation agent ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement sample diluent disclosed by Ito to further comprise an anionic surfactant for the benefit of suppressing a decrease in the strength of the developed color while exposing the glycated moiety of HbA1c (Ito II: [0073]); and further comprise an azidation agent for the benefit of suppressing unwanted, non-specific reactions in the immunochromatographic analysis (Ito II: [0036]).  
In regards to claim 2, modified Ito discloses a measurement sample diluent wherein the anionic surfactant is an alkyl sulfate (Ito: sodium dodecyl sulfate (SDS), [0039], [0114]).
In regards to claim 3, modified Ito discloses a measurement sample diluent wherein the non-ionic surfactant is a polyoxyethylene sorbitan fatty acid ester (Ito: [0068]-[0069]).
In regards to claim 4, modified Ito discloses a measurement sample diluent wherein the non-ionic surfactant is a mixture of a polyoxyethylene sorbitan fatty acid ester (Tween 20) and a polyoxyethylene alkyl phenyl ether (Triton X-100) (Ito: see example 1 and reference example 1, [0092], [0112]).
In regards to claim 5, modified Ito discloses a measurement sample diluent comprising the anionic surfactant (SDS) in an amount of 0.1 wt% (mass %) (Ito: see Table 1, “Reference Example 3 (developing solution + 0.1% SDS,” [0115]), and the non-ionic surfactant (Triton X-100) in an amount of 1 wt% (mass %) (Ito: [0112]).
In regards to claim 9, modified Ito discloses a measurement sample diluent wherein the azidation agent is sodium azide (Ito II: [0036]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito II, as applied to claim 1, further in view of Miyazaki et al. (US 2011/0318765), hereinafter Miyazaki.
In regards to claim 6, modified Ito is silent on a measurement sample diluent further comprising an oxidation agent. 
Miyazaki discloses the analogous art of providing a pre-treatment technique for a glycated hemoglobin sample for immunological assay using a nonionic surfactant and a nitrite (abstract). Miyazaki teaches that using a nonionic surfactant and an oxidation agent such as nitrite in a dilution solution for a glycated hemoglobin sample enables shortening of treatment time and enhancing suitability of the sample for quantitative measurement ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ito and Ito II to further comprise an oxidation agent for the benefit of shortening of treatment time and enhancing suitability of the sample for quantitative measurement (Miyazaki: [0031]).
In regards to claim 7, modified Ito-Miyazaki discloses a measurement sample diluent wherein the oxidation agent is nitrite (Miyazaki: abstract, [0031]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito II, as applied to claim 1, further in view of Erickson et al. (US 2016/0080548), hereinafter Erickson.
In regards to claim 10, modified Ito discloses a measurement kit (immunochromatographic analysis kit) for quantifying the proportion of hemoglobin A1c in the total hemoglobin molecules (Ito: [0079]), the measurement kit comprising the measurement sample diluent of claim 1, an immunochromatographic specimen 12 (Ito: sample addition part; see figures 1A and 1B, abstract, [0015]-[0016], [0034]).
However, modified Ito is silent on a measurement kit comprising an immunochromatographic reader. 
Erickson discloses the analogous art of providing an immunochromatographic assay which produces colorimetric signals (abstract, [0002]). Erickson teaches that immunochromatographic assays which emit a colorimetric signal from test lines and control lines ([0048]) can be interpreted by untrained personnel ([0002]) and a colorimetric reader (such as a smartphone) may be used to interpret the colorimetric signals in order to correlate the concentration of the analyte to a related metric and displaying a value of the related metric ([0044]) or revealing the presence of an analyte of interest ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ito and Ito II to include an immunochromatographic reader for the benefit of correlating the concentration of the analyte to a related metric and displaying a value of the related metric (Erickson: [0044]) or revealing the presence of an analyte of interest (Erickson: [0048]).
In regards to claim 11, modified Ito-Erickson discloses a measurement kit wherein the immunochromatographic specimen comprises (1) a sample pad 12 (Ito: sample addition part, see figures 1A-1B, [0034]), (2) a conjugate pad 13 (Ito: labeling substance retaining part) loaded with a complex of an antibody for capturing any hemoglobin or hemoglobin A1c in the measurement sample (Ito: containing an anti-hemoglobin antibody, see figures 1A-1B, [0034]) and a cellulose particle (Ito: sample addition part is one member selected from the group consisting of cellulose, [0017]),3Application No. Not Yet AssignedDocket No. P200650US00 (3) a membrane 16 (antibody-coated part) on which an antibody for specifically capturing any hemoglobin or hemoglobin A1c in the measurement sample is linearly immobilized (Ito: see figures 1A-1B, [0074]), and (4) an absorbent pad 15 (Ito: absorbent part, see figures 1A-1B, [0034]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito II, as applied to claim 1, further in view of Erickson and further in view of Gibbons et al. (US 2012/0309636), hereinafter Gibbons.
In regards to claim 12, modified Ito discloses a method for quantifying the proportion of hemoglobin A1c in the total hemoglobin molecules in a measurement sample, using the measurement sample diluent of claim 1 (Ito: see example 1, [0086]-[0108]; reference example 1, [0112], [0114]), the method comprising performing at least the following steps (i) to (iii) in this order: step (i): mixing the measurement sample (blood) and the measurement sample diluent (analyte dilution solution) in a volume ratio of 1:1,000 to dilute the measurement sample (Ito: an analyte-containing solution was prepared, [0100]); step (ii): dropping the mixture of step (i) onto a sample pad 12 (sample addition part) on an immunochromatographic specimen (Ito: 110 µL of the analyte containing solution was supplied to the sample addition part 12, [0102]).
However, modified Ito is silent on a method comprising step (i) mixing the measurement sample and the measurement sample diluent in a volume ratio of 1:49 to 1:999 to dilute the measurement sample.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
In addition, Gibbons discloses the analogous art of optimizing the usage of samples for analysis (abstract). Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable of measurement sample to measurement sample diluent volume ratio to be 1:49 to 1:999 for the benefit of achieving a desired analyte concentration to be within a desired detection range (Gibbons: [0255]).
The combination of modified Ito and Gibbons does not teach step (iii): determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen.
Erickson discloses the analogous art of providing an immunochromatographic assay which produces colorimetric signals (abstract, [0002]). Erickson teaches that immunochromatographic assays which emit a colorimetric signal from test lines and control lines ([0048]) can be interpreted by untrained personnel ([0002]) and a colorimetric reader (such as a smartphone) may be used to interpret the colorimetric signals in order to correlate the concentration of the analyte to a related metric and displaying a value of the related metric ([0044]) or revealing the presence of an analyte of interest ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the combination of modified Ito and Gibbons to include a step of determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen for the benefit of enabling interpretation by untrained personnel (Erickson: [0002]) and to correlate the concentration of the analyte to a related metric and displaying a value of the related metric (Erickson: [0044]) or revealing the presence of an analyte of interest (Erickson: [0048]).
In regards to claim 13, modified Ito-Gibbons-Erickson is silent on a method wherein the measurement sample and the measurement sample diluent are mixed in a volume ratio of 1:99 to 1:499 to dilute the measurement sample.
However, Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable of measurement sample to measurement sample diluent volume ratio to be 1:99 to 1:499 for the benefit of achieving a desired analyte concentration to be within a desired detection range (Gibbons: [0255]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito II further in view of Erickson, as applied to claim 10 above, further in view of Gibbons.
In regards to claim 14, modified Ito discloses a method for quantifying the proportion of hemoglobin A1c in the total hemoglobin molecules in a measurement sample, using the measurement kit of claim 10 (see 35 USC 103 rejection of claim 10 over modified Ito in view of Erickson above), the method comprising performing at least the following steps (i) to (iii) in this order: step (i): mixing the measurement sample (blood) and the measurement sample diluent (analyte dilution solution) in a volume ratio of 1:1,000 to dilute the measurement sample (Ito: an analyte-containing solution was prepared, [0100]); step (ii): dropping the mixture of step (i) onto a sample pad 12 (sample addition part) on an immunochromatographic specimen (Ito: 110 µL of the analyte containing solution was supplied to the sample addition part 12, [0102]).
However, modified Ito is silent on a method comprising step (i) mixing the measurement sample and the measurement sample diluent in a volume ratio of 1:49 to 1:999 to dilute the measurement sample.
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
In addition, Gibbons discloses the analogous art of optimizing the usage of samples for analysis (abstract). Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable of measurement sample to measurement sample diluent volume ratio to be 1:49 to 1:999 for the benefit of achieving a desired analyte concentration to be within a desired detection range (Gibbons: [0255]).
The combination of modified Ito and Gibbons does not teach step (iii): determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen.
Erickson discloses the analogous art of providing an immunochromatographic assay which produces colorimetric signals (abstract, [0002]). Erickson teaches that immunochromatographic assays which emit a colorimetric signal from test lines and control lines ([0048]) can be interpreted by untrained personnel ([0002]) and a colorimetric reader (such as a smartphone) may be used to interpret the colorimetric signals in order to correlate the concentration of the analyte to a related metric and displaying a value of the related metric ([0044]) or revealing the presence of an analyte of interest ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the combination of modified Ito and Gibbons to include a step of determining by colorimetry the proportion of hemoglobin A1c in the total hemoglobin molecules based on reflection absorption of a test line and reflection absorption of a control line on the immunochromatographic specimen for the benefit of enabling interpretation by untrained personnel (Erickson: [0002]) and to correlate the concentration of the analyte to a related metric and displaying a value of the related metric (Erickson: [0044]) or revealing the presence of an analyte of interest (Erickson: [0048]).
In regards to claim 15, modified Ito-Gibbons-Erickson is silent on a method wherein the measurement sample and the measurement sample diluent are mixed in a volume ratio of 1:99 to 1:499 to dilute the measurement sample.
However, Gibbons teaches that the sample to diluent volume ratio is a result effective variable that depends upon the type of analysis that is desired and if the concentration of the analyte of interest is very high, the sample can be diluted several times to adjust the analyte concentration to a desire detection range ([0255]). The measurement sample to measurement sample diluent volume ratio would be a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the result-effective variable of measurement sample to measurement sample diluent volume ratio to be 1:99 to 1:499 for the benefit of achieving a desired analyte concentration to be within a desired detection range (Gibbons: [0255]).

Response to Arguments
35 USC 112
Claims 12-13
Applicant’s arguments, see Remarks, p. 6, filed 22 April 2022, with respect to the rejection of claims 12-13 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 26 January 2022 has been withdrawn. 

35 USC 102
Claims 1-5
Applicant’s arguments, see Remarks, p. 7-8, filed 22 April 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ito II.
As discussed in the previous Office Action (dated 26 April 2022), Ito discloses a sample diluent comprising an anionic surfactant ([0112], [0092]) and a buffer [0093], ([0112]), and an embodiment that further comprises an anionic surfactant illustrated by Reference Examples 3 to 5 (sodium dodecyl sulfate (SDS)) ([0114]).
Applicant provides convincing rationale by citing Ito paragraph [0120] wherein Reference Examples 3 to 5 would prevent one with ordinary skill in the art from considering the teachings of Ito II to, perhaps, include the azidation agent and arrive at the claimed invention. Specifically, Ito states, “…SDS was added to the developing solution, however, although the degree of color development was improved… a satisfactory level could not be reached” (Ito: [0120]). 
Ito is silent on what exactly causes this defect and does not specifically teach that anionic surfactants are the source of underperformance; one with ordinary skill in the art would not be discouraged from considering other anionic surfactants but may be discouraged from considering SDS. Regardless, Ito is silent on other embodiments that would comprise an anionic surfactant.
Ito discloses a measurement sample embodiment in Example 1 that does not require an anionic surfactant as recited by claim 1: a measurement sample diluent comprising a nonionic surfactant (Triton X-100, see example 1, [0092]) and a buffer (Bicine buffer solution, [0093]). 
Ito is silent on a measurement sample diluent comprising an anionic surfactant and an azidation agent.
Ito II discloses the analogous art of providing an immunochromatographic analysis method (abstract) and said method measuring hemoglobin A1c ([0027]). 
Ito II teaches that providing a measurement sample diluent (developing solution) containing an anionic surfactant suppresses a decrease in the strength of the developed color and exposes the glycated moiety of HbA1c ([0073]).
Ito II teaches that including an azidation agent in a solution suppresses unwanted, non-specific reactions in the immunochromatographic analysis and teaches sodium azide as one particular azidation agent ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement sample diluent disclosed by Ito to further comprise an anionic surfactant for the benefit of suppressing a decrease in the strength of the developed color while exposing the glycated moiety of HbA1c (Ito II: [0073]); and further comprise an azidation agent for the benefit of suppressing unwanted, non-specific reactions in the immunochromatographic analysis (Ito II: [0036]).  

35 USC 103
Claims 6-7 and 9-13
Applicant’s arguments, see Remarks, p. 8-10, filed 22 April 2022, with respect to the rejections of claims 6-13 (claim 8 now canceled) under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ito II (as discussed above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797